Title: To James Madison from Richard Mentor Johnson, 12 June 1816
From: Johnson, Richard Mentor
To: Madison, James



Sir,
Great Crossing. June. 12th. 1816

I have recommended for the appointment of Chaplain the Revd. Joel Haden to the Sec of war & hope it will meet your sanction as he is one of the first men in this Country for talents & correctness.  I feel some solicitude also for the appointment of John T. Mason as deputy Commissary.  I have had as difficult a task here as I have always had a hard one at the City in relation to the 1500$ to members, which has been made the Hobby in this State by the federal faction, & other aspiring men.  In my first Speech in Frankfort I was under the necessity of taking from my opponent Robert P. Henry his disguise.  He was a willing tool for my enemies & attacked my vote in his public Speech.  In Georgetown Scott county the Same Course was pursued by which Time the faction began to believe that all was lost; that they could see that the people had some reason left & some judgement, & honor &c. for which they were very much afflicted.  This Bob Henry has been your abusive enemy, an enemy of the republican party but had managed his matters in Such a way that the mass of the people could not know much about it, & having many strong men as his Council and his mouth being made Speaking fashion he was well calculated to fan the flame of discontent, till I draged him from behind his false facts.  And a few days since the same faction have Started another tool Benj. Taylor formerly of the army contract, a blood relation of mine & under obligations to me for many acts of favour & friendship, & who married a Sister of my Brothers wife &c.  This man Benj. Taylor has been brought out under an idea that he can pass as a true republican but exactly like Henry only not known by as many overt acts.  It is impossible to say what the result will be as Taylor has just come out & his course may be so marked as to put it out of my power to measure strength with him before the people.  One public interview would be sufficient as he has less speaking talents than Henry & I have a waggon Load of facts against him.  As yet my task has been a very pleasant one & so far I find no difficulty in bringing the people to reason & reflection; who have been very much imposed upon by a certain Set of politicians in this Country.
I do not fear the consequences but this may arise from a Sanguine temper which has never met with Successful opposition.  It is said that Henry is to go the rounds with me & oppose the Compensation Bill and then Decline in favour of Taylor.  Clay is struggling with a mixed & double faction as well as myself, but his enemies are a minority from the best information.
With a lively recollection of your many favours, I continue to be your warm & zealous friend & shall die with sentiments of the greatest veneration for your character, &ca.

Rh. M. Johnson

